AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                             F~LED

                                     UNITED STATES DISTRICT COUR''                                               JUN 1 4 2019
                                                                                                         CLER!'\. l..  s
                                                                                                                      DISTR;CT cou:i7
                                            SOUTHERN DISTRICT OF CALIFORNIA                           SOUTHERN o-,s'P..ICT C!F C.'....L'JOR'-,I;..
                                                                                                      BY                               DE ::1., ~.·v

             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                v.
         NETZAHUALCOYOTL REYES-PEREZ                                    Case Number:        19CR7070-DMS

                                                                     Lauren Clark FD
                                                                     Defendant's Attorney
REGISTRATION NO.                74808112
 o-
THE DEFENDANT:
lg] admitted guilt to violation of allegation(s) No.        1 and 2 (Judicial Notice taken)

 D    was found guilty in violation of allegation(s) No.
                                                           ~~~~~~~~~~~~~-
                                                                                                      after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation
            I                        Committed a federal, state of local offense
               2                     Illegal entry into the United States




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                      HON.     . Sabraw
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                NETZAHUALCOYOTL REYES-PEREZ                                              Judgment - Page 2 of2
CASE NUMBER:              19CR7070-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 FOUR (4) MONTHS concurrent to sentence in 19cr0664-DMS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                                               on
        D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
        D    on or before
        D    as notified by the United States Marshal.
        D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        19CR7070-DMS
